Name: Council Regulation (ECSC, EEC, Euratom) No 3982/88 of 19 December 1988 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  economic analysis
 Date Published: nan

 22. 12. 88 Official Journal of the European Communities No L 354/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3982/88 of 19 December 1988 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13, thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 2339/88 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first subparagraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 8 1 /1061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of calculation of the remuneration of officials and other servants of the Communities (J), as last amended by Decision 87/530/Euratom, ECSC, EEC (4), Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 1988 annual review, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1988 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations is replaced by the following : (') OJ No L 56, 4. 3. 1968, p. 1 . (*) OJ No L 204, 29. 7. 1988, p. 5. 0 OJ No L 386, 31 . 12. 1981 , p. 6. 0) OJ No L 307, 29. 10. 1987, p. 40 . No L 354/2 Official Journal of the European Communities 22. 12. 88 Grades Steps 1 2 3 4 5 6 7 8 A 1 338 457 356 438 374 419 392 400 410 381 428 362 A 2 300 358 317 515 334 672 351 829 368 986 386 143 Il A 3 / LA 3 "248 755 263 761 278 767 293 773 308 779 323 785 338 791 353 797 A 4 / LA 4 208 977 220 690 232 403 244 116 255 829 267 542 279 255 290 968 A 5 / LA 5 172 292 182 499 192 706 202 913 213 120 223 327 233 534 243 741 A 6 / LA 6 148 889 157 013 165 137 173 261 181 385 189 509 197 633 205 757 A 7 / LA 7 128 161 134 539 140 917 147 295 153 673 160 051 II A 8 / LA 8 113 351 117 920 |||| B 1 148 889 157 013 165 137 173 261 181 385 189 509 197 633 205 757 B 2 129 005 135 052 141 099 147 146 153 193 159 240 165 287 171 334 B 3 108 204 113 234 118 264 123 294 128 324 133 354 138 384 143 414 B 4 93 589 97 950 102 311 106 672 1 1 1 033 115 394 119 755' 124 116 B 5 83 655 87186 90 717 94 248 C 1 95 459 99 307 103 155 107 003 110 851 114 699 118 547 122 395 C 2 83 027 86 555 90 083 93 611 97139 100 667 104195 107 723 C 3 77 451 80 473 83 495 86 517 89 539 92 561 95 583 98 605 C 4 69 978 72 814 75 650 78 486 81 322 84158 86 994 89 830 C 5 64 533 67 175 69 817 72 459 I D 1 72 927 76 115 79 303 82 491 85 679 88 867 92 055 95 243 D 2 66 494 69 325 72 156 74 987 77 818 80 649 83 480 86 311 D 3 61 890 64 538 67 186 69 834 72 482 75 130 77 778 80 426 D 4 58 353 60 746 63 139 65 532 (b)  Bfrs 4 954 is replaced by Bfrs 5 122 in Article 1 (1 ) of Annex VII to the Staff Regulations,  Bfrs 6 381 is replaced by Bfrs 6 598 in Article 2 (1 ) of Annex VII to the Staff Regulations,  Bfrs 1 1 397 is replaced by Bfrs 1 1 784 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 (1 ) of Annex VII thereto,  Bfrs 5 701 is replaced by Bfrs 5 895 in the first subparagraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1988, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants is replaced by the following : 22. 12. 88 Official Journal of the European Communities No L 354/3 Category Group Class 1 2 3 4 A I II III 158 907 115 331 96 919 178 592 126 569 101 237 198 277 137 807 105 555 217 962 149 045 109 873 B IV V 93 107 73 134 102 220 77 953 111 333 82 772 120 446 87 591 C VI VII 69 553 62 254 73 648 64 372 77 743 66 490 81 838 68 608 D 1 VIII IX 56 267 54 185 59 580 54 941 62 893 55 697 66 206 56 453 servants employed in the countries listed below are as follows Belgium Denmark Germany (except Berlin) Germany (Berlin) France Greece Ireland Italy (except Varese) Italy (Varese) Luxembourg Netherlands United Kingdom (except Culham) United Kingdom (Culham) Spain Portugal 100,0 131.7 100,2 109,9 110,0 70.5 96.6 99,9 101.8 100,0 91,0 102,4 98.0 86.1 (') 72,6 Article 3 With effect from 1 July 1988 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations is :  Bfrs 3 075 per month for officials in grade C 4 or C 5,  Bfrs 4 713 per month for officials in grade C 1 , C2 or C3 . Article 4 Pensions for which entitlement has accrued by 1 July 1988 are calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation. Article 5 With effect from 1 July 1988, '1 July 1987' in the second subparagraph of Article 63 of the Staff Regulations is replaced by '1 July 1988'. Article 6 1 . With effect from 1 July 1988, the weightings applicable to the remuneration of officials and other 2. The weightings applicable to pensions share determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Article 7 With effect from 1 July 1988 , the table in Article 10 (1 ) of Annex VII to the Staff Regulations is replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1 998 941 1 373 788 A 4 to A 8 and LA 4 to LA 8 and category B 1 939 879 1 315 687 Other grades 1 759 819 1 132 566 (') Provisional figure. No L 354/4 Official Journal of the European Communities 22. 12. 88 Article 8 With effect from 1 July 1988, the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (') for shiftwork are Bfrs 8 91 1 , Bfrs 14 705 and Bfrs 20 049. Article 9 With effect from 1 July 1988, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) are subject to a weighting of 3,188816. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1988 . For the Council The President Th. PANGALOS (') OJ No L 38, 13. 2. 1976, p. 1 . 0 OJ No L 56, 4. 3 . 1968, p. 8 .